Citation Nr: 1825777	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from October 1989 to October 1992.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2013 rating decision in which the Department of Veteran Affairs (VA) Atlanta, Georgia, Regional Office (RO) denied entitlement to service connection for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's hypertension.

The Veteran contends that his hypertension, claimed as high blood pressure, is due to his period of service.

VA's duty to assist under the VCAA includes helping claimants to obtain service records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

In an April 2014 notice of disagreement, the Veteran reported that he has been seen by a private physician since the time of his separation.  He stated that his first doctor is now deceased, but he has also seen several doctors over the past twenty years and he has always had high blood pressure.  In an August 2014 VA Form 9, the Veteran supplied the information for two of his previous private physicians.  

A January 2015 deferred rating decision shows intent to request a release of information from the Veteran to obtain records from the previously named private physicians.  However, there is no evidence of record that suggests that the Veteran was sent these release forms in order to further efforts to obtain these records.  Therefore, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit any additional information regarding his private treatment for hypertension since the time of separation, to include periods of treatment from each facility, if available.

2.  After completing Step 1, undertake appropriate action to conduct additional search(es) for records from Cornerstone Medical Association, Advance Medical Association, and any other private medical records identified by the Veteran that are not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records not in the custody of federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




